Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 Response to Amendment
	The amendment filed 05/10/2021 has been entered.  As directed by the amendment: claims 1-7 and 13 are withdrawn; claims 8, 14, 17, and 19 are amended; and claim 9 is cancelled. Therefore, claims 8, 10-12, and 14-19 are pending.
	The amendment is sufficient in overcoming the previously indicated rejections under 35 USC 112 (a) and (b) [Final, filed 02/09/2021, pages 3-6].  Such rejections are, therefore, withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathaniel McQueen on 07/20/2021.
The application has been amended as follows: 
1-7 (Cancelled)

by defining a direction of the pressing as a first direction and a direction intersecting the first direction as a second direction, wherein the first direction and the second direction are perpendicular to each other, the first metallic member comprising a first metallic material, the4Application No. 15/674,567 Attorney Docket No. 742421-000608second metallic member comprising a second metallic material, and the second metallic material has at least one of a proof stress and a melting temperature lower than the first metallic material;
preparing the first metallic member made of the first metallic material; 
preparing the second metallic member made of the second metallic material different from the first metallic material and having the hole portion with a cross section smaller in size in the second direction than a cross section of the first metallic member;
pressurizing the first metallic member toward the hole portion of the second metallic member to press the first metallic member therein; 
supplying a welding current between the first metallic member and the second metallic member; and 
preventing deformation of the second metallic member in the second direction and preventing the formation and outward discharge of burrs by making at least one deformation preventing head contact with a peripheral surface of the second metallic member on an outer side thereof and applying a fastening load to the second metallic member from the peripheral surface of the second metallic member on the outer side 
wherein in the preventing of the deformation of the second metallic member in the second direction, the deformation is prevented in the first direction within a region covering at least a plastic flow range, and the preventing of the deformation of the second metallic member does not include change due to plastic flow[[.]];
wherein a pressing force and a pressing stroke of the at least one deformation preventing head is controlled such that an outer circumferential portion of the second metallic member is not reduced in diameter by a predetermined amount or more; and
wherein a height of the at least one deformation preventing head is set to be equal to or larger than a height of the second metallic member.
13. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose “wherein a pressing force and a pressing stroke of the at least one deformation preventing head is controlled such that an outer circumferential portion of the second metallic member is not reduced in diameter by a predetermined amount or more” and “wherein a height of the at least one deformation preventing head is set to be equal to or larger than a height of the second metallic member” as required and as such limitations depend on, or otherwise correspond to, the remaining limitations recited in independent claim 8.

JP2006-289527 to Nozue et al. and U.S. Publication 2012/0125896 to Vargas et al. were relied upon to remedy the deficiencies of Nomura and to teach the claimed preventing deformation of the second metallic member by making at least one deformation preventing head contact the second metallic member on an outer side thereof.
None of the cited references, alone or in combination, teach the “wherein a pressing force and a pressing stroke of the at least one deformation preventing head is controlled such that an outer circumferential portion of the second metallic member is not reduced in diameter by a predetermined amount or more” and the “wherein a height of the at least one deformation preventing head is set to be equal to or larger than a height of the second metallic member” limitations now required in claim 8.  
Furthermore, there does not appear to be any evidence of record that suggests that one of ordinary skill in the art would have been motivated to modify the prior art of record to arrive and the claimed subject matter.
Accordingly, claims 8, 10-12, and 14-19 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761